Citation Nr: 1539085	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for headaches currently evaluated as noncompensable prior to September 17, 2010 and 30 percent disabling thereafter.

2.  Entitlement to an increased evaluation for L4-L5 spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis, claimed as low back pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to January 1979, September 2002 to February 2003, and March 2005 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and December 2009 rating decision of the San Juan, Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's L4-L5 spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis from 20 percent to 40 percent, effective April 24, 2008 and granted a temporary 100 percent evaluation for that condition from July 9, 2009 to August 31, 2009, as well as continued a noncompensable evaluation for the Veteran's headaches.  The Veteran filed a notice of disagreement (NOD) for the July 2008 decision in November 2009 and for the December 2009 decision in December 2009.  A statement of the case (SOC) was provided for the July 2008 decision in May 2009 and for the December 2009 decision in November 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) for the July 2008 decision in May 2009 and for the December 2009 decision in December 2010.

In a September 2013 rating decision, the RO increased the Veteran's evaluation for headaches to 30 percent, effective September 17, 2010.  This rating is considered an increased evaluation of the Veteran's original increased rating claim for headaches.   However, it is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, the Board notes that, despite the increased evaluation of 30 percent for the period from September 17, 2010 to present, higher evaluations are still available both before and after that effective date.  Therefore, the issue of an increased evaluation is still in controversy and shall be adjudicated accordingly.  The caption on the title page has been amended accordingly.

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has already been awarded a TDIU in a November 2011 rating decision, with an effective date of July 19, 2010. The Veteran did not express disagreement with the effective date assigned.  The Board finds no action on the part of the Board is warranted.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased evaluation for L4-L5 spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis, claimed as low back pain, currently evaluated as 40 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected headaches are manifested by daily recurrent headaches that are located mostly in the suboccipital and pulsatile areas associated with nausea, photophobia, and sonophobia, and requiring a mixture of continuous and strong medications to treat; he reports migraine headaches occurring weekly, with most attacks prostrating and lasting for hours productive of severe economic inadaptability. 



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400 (o)(2), 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a letter dated in May 2008, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim.  This letter informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Thus, VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and adequate VA examination reports.  While the record reflects that there are outstanding social security records, the Board finds it unnecessary to obtain these records with respect to the issue decided herein.  There is sufficient medical and lay evidence of record to determine the appropriate evaluation for the Veteran's disability and the Board has decided to award the Veteran the maximum rating available under the schedular criteria.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected migraine headaches are rated as 0 percent prior to September 17, 2010 and 30 percent disabling thereafter in accordance with 38 C.F.R. § 4.124a, DC 8100.  A 10 percent evaluation is provided for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A 30 percent evaluation is provided for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent evaluation is provided for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 50 percent evaluation is the highest evaluation warranted for migraines.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

In an April 2007 rating decision, the RO granted service connection for headaches and awarded a noncompensable evaluation.  The Veteran was mailed notice of the decision on April 16, 2007.  Thereafter, on April 24, 2008, the Veteran filed a claim seeking increased compensation.

The Veteran contends that his service-connected headaches are worse than reflected by his current evaluation of 0 percent prior to September 17, 2010 and 30 percent thereafter.  To this effect, the Veteran has provided in an August 2010 statement that he experiences constant incapacitating episodes of migraine headaches that require isolation and medication.  The Veteran indicated that these episodes last for hours before he can continue with his day.  The Veteran stated that his condition has worsened to this level of severity since his last VA examination.  In this regard, the Board notes that the Veteran's last VA examination prior to his August 2010 statement occurred in November 2006.

A review of the Veteran's outpatient treatment records reveal that he has been seen on various occasions for complaints of headache pain.  In May 2007, the Veteran complained of headache pain.  However, there was no discussion of frequency or severity.

In November 2007, the Veteran was seen for complaints of headaches.  However, there was no discussion of frequency or severity.

In June 2008, the Veteran complained of headaches in relation to a recent back surgery.  However, there was no discussion of frequency or severity.

In July 2009, the Veteran complained of headache pain.  However, there was no discussion of frequency or severity.

The Veteran was provided with a VA examination for his headaches in September 2010.  At this examination, the Veteran complained of headache pain that is located mostly in the suboccipital and pulsatile areas associated with nausea, photophobia, and sonophobia.  The course since onset has been progressively worse and the Veteran uses medication to treat.  The Veteran reported migraine headaches occurring weekly, with most attacks prostrating and lasting for hours.  He requires continuous medication.  

The Veteran was provided with an additional VA examination for his headaches in November 2011.  At this examination, the Veteran complained of pain located mostly in the suboccipital and pulsatile areas, associated with nausea, photophobia, and sonophopia.  The Veteran complained that his headaches had worsened since his last VA examination in September 2010.  The Veteran stated that he now wakes up with a headache with a stabbing pain in the back of his head, associated with "seeing stars" and tinnitus.  He also referred to photophobia and nausea with vomiting.  The Veteran tries to sleep until the headache passes.  This occurs on a daily basis and of a severity of 8 on a scale of 1 to 10.  The Veteran treats this condition with medication.  The Veteran reported migraine headaches occurring weekly, with most attacks prostrating and lasting for hours.  He requires continuous medication.  Imaging revealed no infarctions or hemorrhaging.  The Veteran was diagnosed with a mixed-type headache, tension-type, migraine with aura.  There were no effects noted on usual occupation, however, the examiner noted that the Veteran was not employed.  Effects on daily activities included moderate effects on grooming, toileting, dressing, bathing, and feeding, and severe effects on traveling, recreation, sports, exercise, shopping, and chores.  The VA examiner did not clinically associate the complained of tinnitus with the headaches. 

Analysis

After having carefully reviewed the evidence of record, the Board finds that the evidence supports entitlement to an evaluation of 50 percent for the service-connected headaches for the entire period on appeal.  The evidence of record before the Board shows the Veteran's headaches are, or at least more nearly equivalent of, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the time period on appeal   See 38 C.F.R. § 4.7.

The Board finds that the Veteran's statements regarding the frequency and severity of his migraine headaches during the appeal period were both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to discuss the symptoms of his migraine headaches as such are subject to direct experience.  Furthermore, the Veteran is found to be credible, as his statements during the appeal period have remained consistent and are further supported by the medical evidence of record.

During the period of appeal, based upon the Veteran's competent and credible statements and supporting medical documents, it appears that the Veteran was suffering from very frequent prostrating attacks, consisting of severe migraine several times per week.  At the 2010 and 2011 VA examinations, he reported suffering from these severe migraines on a weekly basis and having to use a regimen of medications to treat.  He reported that these attacks were mostly prostrating and prevented him from performing any work or activities of daily living for their duration.  

Although treatment records from the time period prior to the VA examination in September 2010 merely reflected reports of headaches without further discussion of severity, frequency, or duration, the Board recognizes that the mere absence of medical records does not necessarily contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran is competent to describe his observable symptoms, of which prostrating migraine headaches would be considered.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, when coupled with the Veteran's statements, the medical notations of seeking treatment for headaches on a regular basis throughout the appeals period only further serves to corroborate the Veteran's contentions.  The Board resolves reasonable doubt in favor of the Veteran and finds that the findings noted in the September 2010 and November 2011 VA examination reports should be construed as reflective of the entire period on appeal.  As such, based upon the Veteran's credible history provided to VA and the VA examiners, it was noted that he was experiencing prostrating headaches on average of once or more per week.
It does not appear from the Veteran's treatment records that his condition ever improved to such an extent that his frequency and requiring prescription medications decreased during the period on appeal.

The Veteran's headaches are prostrating and very frequent, more so than the mere once a month requirement for a 30 percent evaluation.   Additionally, the Veteran has provided numerous statements to VA and VA examiners indicating that the severity of the headaches would prevent him from working during prostrating attacks, thereby leading to severe economic inadaptability.   The rating criteria do not define "severe economic inadaptability" and nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  Given the frequency and severity of the Veteran's headaches, the Board finds his migraines would indeed produce severe economic inadaptability.   Accordingly, the Board finds that an evaluation of 50 percent is warranted for the entire appeal period.  This is the highest available schedular evaluation for this disability.

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's headaches.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected headaches.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately contemplated by the rating criteria under Diagnostic Code 8100.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's headaches present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the preponderance of the evidence shows that the Veteran's headaches best approximate the schedular rating criteria for a rating of 50 percent for the period of time on appeal.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an increased evaluation of 50 percent for headaches is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.






REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

First, remand is required to obtain the Veteran's Social Security Administration (SSA) records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)  (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file shows that the Veteran is in receipt of SSA benefits.  In this regard, the record reveals a copy of the Veteran's administrative decision received in November 2014.  However, not all of the referenced supporting medical documents are associated with that record.  As such, remand is required to obtain the outstanding SSA records. 

Second, a remand is required to provide the Veteran with a concurrent evaluation for his L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis.

The Veteran was provided a VA examination for his L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis on June 2008.  The Veteran complained back pain that was progressively getting worse and that he was considering surgery.  The Veteran complained of flare-ups that occurred weekly, lasted for hours, and were of a severity of 9 on a scale of 1 to 10.  Stooping, heavy lifting, prolonged standing and ambulation exacerbates the pain.  The Veteran relieves pain with medication.  There was no additional limitation of motion noted during flare-ups.  Range of motion testing revealed a flexion of 30 degrees with pain throughout, extension of 20 degrees with pain at the end of motion, and bilateral lateral flexion and rotation of 20 degrees with pain at the end of motion.  On repetition, the Veteran had additional pain, but no additional loss of motion.  There was objective evidence of weakness, spasm, guarding, and localized tenderness.  Neurological findings were normal.  There was no evidence of akylosis or incapacitating episodes.  The Veteran was diagnosed with L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis.

The Veteran was provided a VA examination for his L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis on August 2009.  The Veteran complained of "excruciating" pain in the lumbar area that has not improved.  The Veteran complained of flare-ups that occurred weekly, lasted for hours, and were of a severity of 9 on a scale of 1 to 10.  Stooping, heavy lifting, prolonged standing and ambulation exacerbates the pain.  The Veteran relieves pain with medication.  There was no additional limitation of motion noted during flare-ups.  Range of motion testing revealed a flexion of 90 degrees with pain noted at 70 degrees, extension of 30 degrees with pain beginning at 20 degrees, and bilateral lateral flexion and rotation of 30 degrees with pain at 20 degrees.  On repetition, the Veteran had additional pain, but no additional loss of motion.  There was objective evidence of weakness, spasm, guarding, and localized tenderness.  Neurological findings were normal.  There was no evidence of akylosis or incapacitating episodes.  The Veteran was diagnosed with L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis.

The Veteran was provided a VA examination for his L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis on September 2010.  At that examination, the Veteran complained of severe, daily back pain that resulted in his retirement several months earlier.  The Veteran complained of flare-ups that occurred weekly, lasted for hours, and were of a severity of 9 on a scale of 1 to 10.  Stooping, heavy lifting, prolonged standing and ambulation exacerbates the pain.  The Veteran relieves pain with medication.  There was no additional limitation of motion noted during flare-ups.  Range of motion testing revealed a flexion of 90 degrees with pain noted at 80 degrees, extension of 30 degrees with pain beginning at 20 degrees, and bilateral lateral flexion and rotation of 30 degrees with pain at 15 degrees.  On repetition, the Veteran had additional pain, but no additional loss of motion.  There was objective evidence of weakness, spasm, guarding, and localized tenderness.  Neurological findings were normal.  There was no evidence of akylosis or incapacitating episodes.  The Veteran was diagnosed with L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis.

The Veteran was last provided a VA examination for his L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis on November 2011.  At that examination, the Veteran had complained of increased pain in his lumbar spine.  The Veteran complained of flare-ups that occurred weekly, lasted for hours, and were of a moderate severity.  Prolonged standing and ambulation exacerbates the pain.  The Veteran relieves pain with medication.  There was no additional limitation of motion noted during flare-ups.  The Veteran additionally reported a history of paresthesias, numbness, decreased motion, stiffness, spasm, and spine pain that occurred daily, lasted for hours, and was moderate.  The Veteran also reported radiation of pain to the lower extremities in a "shock-like" fashion.  There were no incapacitating episodes noted.  The Veteran had a spine curvature of lumbar flattening and reverse lordosis.  There was no finding of ankylosis.  The examiner noted objective evidence of spasm, guarding, pain with motion, and tenderness.  Range of motion testing revealed a flexion of 30 degrees, extension of 10 degrees, bilateral lateral flexion of 20 degrees, left lateral rotation of 20 degrees, and right lateral rotation of 10 degrees.  There was objective evidence of pain on active motion.  There was also objective evidence of additional pain on repetitive motion, but no additional loss of motion.  Neurological testing revealed decreased pain or pin prick and light touch of the bilateral lower extremities.  Reflex and muscle strength examinations were all normal.  Imaging revealed degenerative changes.  The Veteran was diagnosed with L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis.  The examiner found that it is unfeasible for the Veteran to work as a military policeman or any job due to his lumbar spine pain.

Here, it is noted that it has been almost four years since the Veteran's last VA examination.  In light of the need to remand the issue for further development, the Board finds that the Veteran should also be afforded an updated VA examination to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his back disability since November 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Contact the SSA and obtain all medical records associated with the Veteran's disability award. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Notice must be provided to the Veteran and his representative. The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran may provide alternative forms of evidence. Associate all documents obtained with the claims file.

3. Then, after obtaining any outstanding records identified, the RO/AMC should schedule an examination by a qualified provider to ascertain the current level of severity of the Veteran's L4-L5 Spondylolisthesis, moderate to marked central narrowing moderate right foraminal narrowing, and lumbar myositis.

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

4. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ/AMC should take corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


